STEPHENSON, Circuit Judge.
In this diversity action, Roger Bishop appeals from the dismissal of his complaint against three employees of the federal government. The complaint alleged, inter alia, that defendants had coerced Bishop into abandoning his job as a federal safety engineer by threatening to lodge false criminal charges against him. The district court1 held that the complaint failed to state a claim upon which relief could be granted. We reverse, holding that Bishop has stated actionable damage claims for denial of procedural due process, for contractual interference, and for fraud and deceit.
I. Background
According to the complaint, Bishop and the three defendants were employees of the Occupational Safety and Health Administration (OSHA), an agency of the federal government. Bishop was a “career status” safety engineer, defendants Joe Ansley and John Miles were regional auditors, and defendant Robert C. Tice was regional administrator. The alleged incident occurred in Little Rock, Arkansas, and the parties agree Arkansas law applies. The gravamen of the complaint, which in this posture of the case we must take as true, states as follows:
7. In early February, 1975 [1976?], Defendant Ansley and Defendant Miles visited the [Little Rock] office of O.S.H.A. purportedly for the purpose of conducting an audit of local operations. The true purpose behind the visit of Defendants Ansley and Miles was to force two resignations in the Little Rock office in order *352that these positions could be filled at the direction of Defendant Tice.
8. On or about February 10, 1976, Plaintiff was called into the office of'Mr. James Brown, Area Director [of the Little Rock office]. In the presence of Mr. Brown and other witnesses whose names are unknown at present, Defendants Ansley and Miles stated that Mr. Tice wanted Plaintiff’s resignation. Defendants Ansley and Miles further stated that in the event that Plaintiff did not choose to resign, all three Defendants would proceed to lodge criminal charges against Plaintiff. When .questioned by Plaintiff, Defendants Ansley.and Miles refused to state the nature, much less the details, of the charges with which Plaintiff was accused. Plaintiff’s request for ten days to reach a decision on the matter was denied after Defendants Ansley and Miles spoke with Defendant Tice (who was in Dallas) over the telephone. Defendants Ansley and Miles told Plaintiff he had one hour to make up his mind and that Plaintiff could not leave the room. Plaintiff’s request to consult an attorney was similarly denied. Plaintiff was thus forced to resign his position.
9. Since the date of his resignation, Plaintiff [has] repeatedly requested from Defendant Tice a statement of the reasons why the Defendants forced him to resign. On June 15, 1977, Mr. Ronald Gaswirth, Regional Solicitor promised that he would provide Plaintiff’s attorney with a list of reasons within “ten days”. Defendant Tice and Mr. Gaswirth have failed and refused to honor their agreement. After numerous requests, Plaintiff has not been provided any statement in support of Defendant’s action.
The theories of recovery asserted in the complaint were (1) defamation, (2) deprivation of liberty and property without due process, (3) contractual interference, and (4) conspiracy to defraud and deceive.
Bishop first sued the defendants in both their official and their individual capacities. The initial complaint sought reinstatement, back pay, additional compensatory damages, and punitive damages. Bishop’s amended and substituted complaint, against the defendants as individuals only, dropped the request for reinstatement and back pay but continued the request for damages.
The district court granted defendants’ motion, under Fed.R.Civ.P. 12(b)(6), to dismiss the amended complaint in its entirety. The court’s first holding, not disputed on ■ appeal, was that Bishop’s common law defamation claim-was barred by a one-year statute of limitations, Ark.Stat.Ann. § 37 — 201.2 In .addition, the court held there was no constitutional claim for damages arising from defamation because damage to reputation alone “does not raise a denial of liberty issue within-the'meaning of the due process clause of the Fifth Amendment, Paul v. Davis, 424 U.S. 693 [, 96 S.Ct. 1155, 47 L.Ed.2d 405] (1976),” Bishop v. Tice, No. LR-C-77-310, slip op. at 2 (E.D.Ark. June 7, 1979). The court also dismissed Bishop’s claim for deprivation of employment rights and his claim for contractual interference, explaining that
[t]he plaintiff’s remedy for an adverse act of an agency administrator relating to his employment rights, such as a forced resignation, is under his contract, see Kuhn v. National Association of Letter Carriers, Branch 5, 528 F.2d 767 (8th Cir. 1976). * * * The plaintiff here has not alleged that he has exhausted his administrative remedies, a necessary step before relief relating to his employment rights can be sought in the courts. See, e.g., Pascal v. United States, 543 F.2d 1284 (Ct.C1.1976); 25 A.L.R.Fed. 443, 454.
Id. Finally, the court held that Bishop’s fraud and deceit claim, to the extent it was distinguishable from his other claims, was insufficient because the complaint did not assert that defendants had falsely repre*353sented their intent to lodge criminal charges.3
On appeal, Bishop argues the complaint states a cause of action for damages under three theories: (1) defendants arbitrarily deprived Bishop of employment rights, his reputation as a good civil servant, and his right to seek administrative redress, giving Bishop an action in damages for infringement of his Fifth Amendment right to due process; (2) defendants fraudulently represented that they would lodge criminal charges against Bishop if he did not resign, giving Bishop an action for fraud and deceit; (3) defendants’ threats were unjustified and prevented Bishop from performing his employment contract, giving Bishop an action for tortious interference with prospective contractual advantage. The defendants, beyond disputing these assertions, argue they enjoy absolute immunity from any liability on Bishop’s state law claims (theories (2) and (3) above). We shall examine these contentions in sequence.
II. The Due Process Claim
To determine whether a complaint states an actionable claim for damages under the Constitution, we must look to see if (1) the complaint asserts a constitutionally protected right, and (2) the complaint states a cause of action for damages that asserts that right. Davis v. Passman, 442 U.S. 228, 234, 99 S.Ct. 2264, 2271, 60 L.Ed.2d 846 (1979).
A. Constitutionally Protected Right
 The Fifth Amendment forbids the federal government to deprive a person of liberty or property without due process of law. Bishop’s complaint invokes the amendment as authority to recover damages against the defendants for the loss of his job, for mental anguish, and for his inability to re-secure federal employment, all on the basis that defendants arbitrarily deprived him of (1) employment rights and his good reputation as a civil servant, and (2) his right to seek administrative redress for his ouster.4 We shall refer to these claims as Bishop’s substantive due process and procedural due process claims, respectively. As to either claim, Bishop must, to assert a constitutionally protected right, allege (a) governmental action to his detriment, and (b) implication of either a property interest or a liberty interest. We conclude that these requirements have been satisfied.
The government contends that the complaint, against the defendants as individuals and not in their official capacity, fails to allege governmental action. We disagree. First, suing an individual in his capacity as an officer of government, while necessary to secure relief from the government, is not indispensable to an allegation of governmental action. An individual officer of government may be personally liable *354for damages for actions that have deprived the plaintiff of his constitutional rights. See, e. g., Butz v. Economou, 438 U.S. 478, 485, 98 S.Ct. 2894, 2900, 57 L.Ed.2d 895 (1978); Scheuer v. Rhodes, 416 U.S. 232, 238, 94 S.Ct. 1683, 1687, 40 L.Ed.2d 90 (1974); Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971); Monroe v. Pape, 365 U.S. 167, 172, 81 S.Ct. 473, 476, 5 L.Ed.2d 492 (1961). Second, although defendants’ alleged actions were private in nature in the sense that any private individual could threaten to lodge criminal charges,5 the complaint fairly implies that defendant Tice directed defendants Ansley and Miles to make their threats through an exercise of his official authority as OSHA regional administrator. The complaint therefore alleges that Bishop sustained his damages through governmental action. See Adickes v. S. H. Kress & Co., 398 U.S. 144, 152, 90 S.Ct. 1598, 1605, 26 L.Ed.2d 142 (1970); Jennings v. Shuman, 567 F.2d 1213, 1220 (3d Cir. 1977); McNally v. Pulitzer Publishing Co., 532 F.2d 69, 75 (8th Cir. 1976).
Moreover, the damages allegedly sustained by Bishop were to interests within the Due Process Clause’s protection of liberty and property. Bishop has asserted a liberty interest by alleging that his supervisor, defendant Tice, directed defendants Ansley and Miles in a scheme that, in the process of coercing Bishop to resign, sullied his reputation by defaming him before third parties. This court has held that
a government employer has deprived its employee of a liberty interest * * * [when] the government employer, in connection with the termination of government employment, * * * makes a charge which might seriously damage the employee’s standing and reputation in the community.
Owen v. City of Independence, Missouri, 560 F.2d 925, 935 (8th Cir. 1977), vacated and remanded on other grounds, 438 U.S. 902, 98 S.Ct. 3118, 57 L.Ed.2d 1145 (1978). Paul v. Davis, 424 U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976), relied upon by the district court, is distinguishable for the reason that the actions complained of in Paul did not occur in connection with the termination of employment. See Owen v. City of Independence, Missouri, supra, 560 F.2d at 935-37.
Bishop has also asserted a property interest, by alleging he was coerced into resigning under threat of false and unspecified criminal charges. Bishop’s “career status” as a federal employee gave him a legitimate entitlement to continued employment absent a showing of good cause for his dismissal.6 This expectation of continued employment gave him a property interest within the meaning of the Due Process Clause. See Owen v. City of Independence, Missouri, supra, 560 F.2d at 937 (citing the opinions of six of the nine justices in Arnett v. Kennedy, 416 U.S. 134, 94 S.Ct. 1633, 40 L.Ed.2d 15 (1974)).
B. Cause of Action for Damages7
The Supreme Court has inferred causes of action for damages from the Fourth, Fifth and Eighth Amendments. Carlson v. Green, - U.S. -, 100 S.Ct. 1468, 64 L.Ed.2d 15 (1980); Davis v. Passman, 442 U.S. 228, 99 S.Ct. 2264, 60 L.Ed.2d 846 (1979); Bivens v. Six Unknown Named *355Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). In Bivens, the Court held that a plaintiff may recover damages from a federal officer who has violated the plaintiff’s Fourth Amendment rights.8 Noting that damages were the ordinary remedy for invasion of personal interests in liberty, the Court reasoned that monetary relief was appropriate for a Fourth Amendment violation inasmuch as there were neither any “special factors counseling hesitation” in awarding that relief nor any explicit congressional declaration that persons injured through an invasion of their Fourth Amendment interests may not sue directly under the amendment “but must instead be remitted to another remedy, equally effective in the view of Congress.”9 Id. at 395, 396, 397, 91 S.Ct. at 2004, 2005.
In Passman, the Court held that the equal protection component of the Fifth Amendment’s due process clause impliedly authorized recovery of damages from a Congressman for sex discrimination in employment. Concluding that the decision of Congress to exempt itself from the coverage of federal sex discrimination laws10 was not a clear expression of an intent to foreclose alternative remedies for sex discrimination, 442 U.S. at 247, 99 S.Ct. at 2278, the Court discerned “no special factors counseling hesitation.” The Court observed there were “available no other alternative forms of judicial relief,” 442 U.S. at 245, 99 S.Ct. at 2277, and that a constitutionally based damage remedy might be unnecessary to infer were Congress to create equally effective alternative remedies. 442 U.S. at 248, 99 S.Ct. at 2278.
The factor of whether Congress has provided an effective alternative to a proposed constitutionally based damage remedy has figured prominently in the decisions of federal courts applying Bivens. For example, several circuits, declining to interpret the Fourteenth Amendment as impliedly authorizing a compensatory remedy against a municipality for the unconstitutional conduct of its officials, have relied on the fact that Congress has authorized another form of relief.11 E. g., Cale v. City of Covington, 586 F.2d 311, 317 (4th Cir. 1978) (declining to infer Bivens style remedy in part because of congressionally-provided alternative of 42 U.S.C. § 1983 suit against individual municipal officials); Mahone v. Waddle, 564 F.2d 1018, 1024-25 (3d Cir. 1977) (plaintiffs have cause of action under 42 U.S.C. § 1981 and “Bivens teaches that the existence of an effective and substantial federal statutory remedy * * * obviates the need to *356imply a constitutional remedy”); Kostka v. Hogg, 560 F.2d 37,42 (1st Cir. 1977) (“existence of a statutory remedy [42 U.S.C. § 1983] which is designed to implement the constitutional guarantee may itself render the Bivens analysis inappropriate”).12 Similarly, courts have declined to infer Bivens style damage claims based on the torts of federal government employees where the plaintiff had ah alternative federal remedy under the Federal Tort Claims Act (FTCA). E.g., Torres v. Taylor, 456 F.Supp. 951, 952-55 (S.D.N.Y. 1978). Contra, Thornwell v. United States, 471 F.Supp. 344, 354-55 (D.D.C. 1979). The Court in Passman observed that five courts of appeals have inferred causes of action for damages under the Fifth Amendment. 442 U.S. at 244 n.22, 99 S.Ct, at 2276 n.22. In all of the cases the Court cited, however, it appears that Congress had provided the plaintiff with no alternative federal remedy.13 We therefore analyze Bishop’s assertion of a constitutionally based right of action for damages in light of what alternative remedies were available.
A federal employee in the competitive service is entitled to challenge his dismissal as not justified by sufficient cause. Arnett v. Kennedy, 416 U.S. 134, 140-46, 94 S.Ct. 1633, 1637-40, 40 L.Ed.2d 15 (1974) (citing 5 U.S.C. §§ 7501, 7701; 5 C.F.R. Parts 752, 771, 772). If successful, the dismissed employee is entitled to reinstatement and back pay, with appropriate offsets. Gratehouse v. United States, 512 F.2d 1104, 1108, 1112 (Ct.C1.1975). Although these rights are not available to one who has voluntarily relinquished his employment (because the rights are triggered only by an adverse agency action), see, e.g., Cunningham v. United States, 423 F.2d 1379, 1382, 191 Ct.Cl. 471 (1970), the rights are available to one who, like Bishop, has made a nonfrivolous allegation that his resignation was coerced.14 Gratehouse v. United States, supra, 512 F.2d at 1108.
These civil service discharge appeal procedures, then, entitle a wrongfully dismissed employee to reinstatement and back pay to compensate for the invasion of his property interests. If the employee was dismissed in connection with unsupported defamatory charges, the procedures also afford him an opportunity to clear his name in order to avert any invasion of his liberty *357interests. Arnett v. Kennedy, supra, 416 U.S. at 157, 94 S.Ct. at 1645.
1. Substantive due process
The damages sustained by Bishop allegedly resulted from action tantamount to a wrongful dismissal coupled with defamation. These damages could have been recovered or averted by resort to the civil service remedies created by Congress. It is our view that the existence of these remedies obviates a Bivens style compensatory remedy inferred from the Constitution. See cases cited in text accompanying notes 11 — 14, supra.
A Bivens style remedy for wrongfully dismissed federal employees not only is unnecessary but also would be at odds with the existing discharge appeal procedures to the extent that dismissed employees would be encouraged to bypass these procedures in order to seek direct judicial relief against either the government or individual government officers. Cf. Sampson v. Murray, 415 U.S. 61, 83, 94 S.Ct. 937, 949, 39 L.Ed.2d 166 (1974) (stressing, in denying temporary injunctive relief to discharged federal employee, government’s traditional interest in managing its own internal affairs); see also McKart v. United States, 395 U.S. 185, 193-94, 89 S.Ct. 1657, 1662, 23 L.Ed.2d 194 (1969) (stressing importance of permitting agency created by Congress to have first crack at developing facts and applying expertise). A widespread evasion of civil service discharge appeal procedures in order to seek direct judicial relief is admittedly unlikely.15 However, it remains that the existence of a Bivens style damage action would tend to induce some circumvention of the administrative scheme Congress designed to adjudicate the claims of dismissed federal employees. The existence of civil service remedies, coupled with the apparent anomaly of a parallel Bivens style remedy, constitutes a “special factor counseling hesitation” in the creation of a constitutionally based remedy for a wrongful dismissal; we are persuaded it would therefore be unwise to infer a cause of action for damages directly from the Fifth Amendment. See Bush v. Lucas, 598 F.2d 958, 961 (5th Cir. 1979), vacated and remanded in light of Carlson v. Green, 445 U.S. -, 100 S.Ct. 1846, 64 L.Ed.2d 268 (1980).16
2. Procedural due process
The existence of civil service discharge appeal procedures is of little avail to Bishop, however, if, as he has alleged, defendants blocked his resort to them by failing to cooperate with his inquiries and by continuing their threat to lodge criminal charges. See note 4 supra. This court has indicated that a wrongfully discharged federal employee may proceed against a party who is responsible for the employee’s failure to exhaust administrative remedies. Kuhn v. National Association of Letter Carriers, Branch 5, supra, 528 F.2d at 771 (had dismissed federal employee’s late administrative filings resulted from his union’s breach of duty to fairly represent him, action could have been maintained against the offending union and the governmental employer). Thus, if Bishop can prove defendants interfered with his right to procedural due process, he is entitled to the damages that actually resulted, which would include, for example, mental and emotional distress. See Carey v. Piphus, 435 U.S. 247, 263, 98 S.Ct. 1042, 1052, 55 L.Ed.2d 252 (1978); cf. Petersen v. Rath Packing Co., 461 F.2d 312, 316 (8th Cir. 1972) (union’s wrongful refusal to process employee’s grievance is liable in damages to extent it is actually responsible for employer’s adverse action).17
*358Bishop’s procedural due process damage claim remains subject, of course, to a defense of qualified immunity based upon good faith and reasonable grounds. See Butz v. Economou, supra, 438 U.S. 478, 506-07, 98 S.Ct. 2894, 2911, 57 L.Ed.2d 895 (1978). But the applicability of this defense is obviously something we cannot decide in the absence of a record; it must be determined at trial or through summary judgment.
III. The Fraud and Deceit Claim
The Arkansas Supreme Court has recognized a cause of action for “the intentional and successful employment of any cunning, deception, or artifice, used to circumvent, cheat, or deceive another,” Mazander v. Reed, 233 Ark. 511, 345 S.W.2d 469, 471 (1961) (quoting Arkansas Valley Compress & Warehouse Co. v. Morgan, 217 Ark. 161, 229 S.W.2d 133, 136 (1950)). Relying on this authority, Bishop contends — and defendants do not dispute — that Arkansas would recognize a cause of action for deceit. We agree.
The elements of deceit are (1) defendant’s false representation of fact, (2) defendant’s knowledge or belief that the representation is false, (3) defendant’s intent to induce plaintiff’s reliance on the misrepresentation, (4) plaintiff’s justifiable reliance, and (5) plaintiff’s damage, resulting from the reliance. W. Prosser, Law of Torts § 105, at 685-86 (4th ed. 1971). Although similar to an action for defamation, an action for deceit is distinct and is covered by a different, three-year statute of limitations: Ark.Stat.Ann. § 37-206. Air Leases, Inc. v. Baker, 167 F.Supp. 145, 148 (W.D. Ark. 1958).
The district court held Bishop’s complaint was insufficient for failure to state element (1) above — “that defendants Ansley and Miles actually made any false representation of fact concerning their intention ‘to lodge criminal charges’ against plaintiff if he did not resign * * Bishop v. Tice, supra, slip op. at 3. We disagree with this interpretation of the complaint. Although paragraph 8 of the amended complaint does describe defendants’ alleged threat to file false criminal charges without characterizing defendants’ representation of intent as false, see pp. 351-352 supra, that characterization appears in other portions of the amended complaint. Paragraph 12 states “the statements so made by Defendants Ansley and Miles were false and defamatory” (emphasis supplied), and paragraph 15 states that “in taking [the actions mentioned in the complaint], * * * Defendants [Tice, Ansley and Miles] conspired together to defraud Plaintiff and to coerce and intimidate Plaintiff by means of false statements” (emphasis supplied). Read as a whole, then, the complaint does allege that defendants misrepresented their intent to lodge criminal charges. Although one might wonder how plaintiff can substantiate this charge of misrepresentation, he has stated the elements of a claim and should have an opportunity to demonstrate their existence.
As defendants point out, Bishop’s claim of deceit is out of the ordinary inasmuch as Arkansas cases sounding in fraud or deceit have arisen only in the context of financial or commercial disputes. Nevertheless, “[t]here is no essential reason to prevent a deceit action from being maintained, for intentional misstatements at least, where other types of interest are invaded * * W. Prosser, supra, § 105 at 684.
IV. The Contractual Interference Claim
To maintain an action for contractual interference under Arkansas law, a plaintiff must show (1) existence of a contract, (2) intentional interference with the contract, and (3) resulting damages. Once this proof is in, the defendant must demonstrate that the interference was justifiable or privileged. Stebbins & Roberts, Inc. v. *359Halsey, 582 S.W.2d 266, 268 (Ark.1979). Bishop’s complaint states a contractual interference claim on the theory that defendants’ threat to lodge criminal charges if he did not resign prevented him from continuing to perform his employment contract with the government.
The district court, however, dismissed Bishop’s contractual interference claim because he had failed to exhaust his civil service remedies, see pp. 352-353 supra. We disagree with this disposition of the claim. Although exhaustion of administrative remedies is often a prerequisite to judicial relief against a governmental employer for breach of an employment contract, see, e.g., Kuhn v. National Association of Letter Carriers, Branch 5, supra, 528 F.2d at 770-71 (dismissing discharged postal employee’s claim against Postal Service), Bishop here seeks a separate form of judicial relief — against individuals for interference with his performance of that contract. As against individual defendants, there were no administrative remedies to exhaust; the exhaustion cases are simply off point.18
Defendants argue that the district court’s contractual interference holding could be affirmed on the alternative ground that the contractual interference claim was barred by the one-year statute of limitation because it is based on “words spoken whereby special damages are sustained.” Ark.Stat. Ann. § 37-201. Although this contention might have merit were the question one of first impression in Arkansas, we note that the Arkansas Supreme Court has declared the limitation period for a contractual interference claim is three years. Bankston v. Davis, 559 S.W.2d 714, 714 (Ark.1978) (citing Ark.Stat.Ann. § 37-206).
V. Official Immunity
Relying on Barr v. Matteo, 360 U.S. 564, 79 S.Ct. 1335, 3 L.Ed.2d 1434 (1959), defendants contend we can affirm the district court’s dismissal of Bishop’s deceit and contractual interference claims on the ground that defendants enjoy absolute immunity from liability predicated upon state tort law. We do not read Barr so broadly.
Barr was a 5-A decision which held that the acting director of an agency who had issued a press release announcing the suspension of two subordinates for misconduct was absolutely immune from liability for malicious defamation. The plurality opinion of four justices held absolute immunity was available if the action complained of “was within the outer perimeter of [the official’s] line of duty.” 360 U.S. at 575, 79 S.Ct. at 1341. The concurring opinion of Justice Black emphasized the importance of keeping the public informed by encouraging criticism of governmental performance, and noted that “the press release was neither unauthorized nor plainly beyond the scope of [defendant’s] official business, but instead related more or less to general matters committed by law to his control and supervision.” 360 U.S. at 577-78, 79 S.Ct. at 1343.
Barr is of no comfort to defendants here, even assuming that Bishop’s dismissal from employment was a matter committed to defendants’ control. Taking the allegations in Bishop’s complaint as true, defendants did not simply misuse their authority but went clearly beyond it by threatening Bishop with criminal charges instead of attempting to dismiss him for cause. Although federal supervisors would normally enjoy absolute immunity from liability in tort for actions relating to the discharge of their subordinates, see, e.g., Mandel v. Nouse, 509 F.2d 1031, 1033 (6th Cir. 1975), absolute immunity is lost when a supervisor adopts means beyond the outer perimeter of his authority. Given the allegations of the complaint and the absence of a record, we cannot say that any of the defendants are entitled to absolute immunity. The determination of qualified immunity, of course, must also await the proofs.
*360In summary, we conclude that Bishop has stated a right of action under three distinct theories: (1) deprivation of procedural due process; (2) fraud and deceit; (3) contractual interference. None of these claims, we note, would be available in the ordinary case of an employee’s dismissal or coerced resignation. This case is special inasmuch as the complaint alleges that the means used to effect the plaintiff’s termination from employment were also used to preclude his resort to administrative remedies. No absolute immunity is available on a claim that plaintiff’s constitutional rights have been deprived. Nor can we say defendants are entitled to absolute immunity on the state tort claims, for aught that appears the actions alleged were clearly beyond their official authority.
We therefore reverse and remand for further proceedings consistent with this opinion.

. The Honorable Garnett T. Eisele, United States District Judge for the Eastern District of Arkansas.


. The alleged incident occurred in February 1976; the complaint was filed in November 1977.


. The court also dismissed Bishop’s claim under 42 U.S.C. § 1985(3) (providing damage action for conspiracy to deprive individual rights) because the complaint did not allege a “class-based, invidiously discriminatory animus behind the conspirators’ action.” Bishop v. Tice, No. LR-C-77-310, slip op. at 3 (E.D.Ark. 1979) (quoting Griffin v. Breckinridge, 403 U.S. 88, 102, 91 S.Ct. 1790, 1798, 29 L.Ed.2d 338 (1971)). This conclusion was sound and Bishop does not challenge it on appeal.


. Although the complaint does not specifically allege that defendants obstructed Bishop’s access to administrative remedies, that allegation — emphasized in Bishop’s briefs before this court — follows from the express allegations that (1) defendants removed Bishop so that defendant Tice could fill Bishop’s position with a person of his own choice; (2) Bishop was coerced into resigning without an explanation of the charges against him and with only one hour of notice; (3) defendant Tice failed, despite Bishop’s repeated requests, to supply Bishop with a statement of the reasons for Bishop’s coerced resignation; and (4) defendants’ actions “deprived [Bishop of] his right to due process * * *Taken together, these allegations not only aver that Bishop was deprived of certain statutory procedural rights (see 5 U.S.C. § 7501(b); 5 C.F.R. Part 752), but also fairly imply an on-going state of duress causing Bishop to forgo his right to seek administrative redress. See generally Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 1686, 40 L.Ed.2d 90 (1974) (on motion to dismiss, construe complaint favorably to pleader); Conley v. Gibson, 355 U.S. 41, 47-48, 78 S.Ct. 99, 103, 2 L.Ed.2d 80 (1957) (complaint need only give defendant fair notice of what plaintiff’s claim is and the grounds on which it rests).


. Cf. Warren v. Government Nat’l Mortgage Ass'n, 611 F.2d 1229, 1234 (8th Cir. 1980) (fact that an agency seeking mortgage foreclosure is owned and authorized by the federal government does not in itself make that agency’s action governmental action for purposes of the Fifth Amendment’s Due Process Clause).


. Reading the complaint liberally, we construe Bishop’s allegation that he had “career status” to mean that he was “[a]n individual in the competitive service [and therefore could] be removed or suspended without pay only for such cause as will promote the efficiency of the service.” 5 U.S.C. § 7501(a) (1970). Amendments made effective in 1979 are to the same effect. See 5 U.S.C. §§ 7511(a)(1); 7513(a).


. We pretermit a separate discussion of whether Bishop has a “cause of action” in the sense that he belongs to that class of litigants entitled to invoke judicial relief, see Davis v. Passman, 442 U.S. 228, 236-A4, 99 S.Ct. 2264, 2272-76, 60 L.Ed.2d 846 (1979). There is no dispute that Bishop is a proper party plaintiff.


. After holding that the Fourth Amendment impliedly authorized a damage action, the Court remanded to the court of appeals to consider the separate question of whether the defendants were immune from liability by virtue of their official position. 403 U.S. at 397 - 98, 91 S.Ct. at 2005.


. The plaintiff in Bivens sued federal narcotic agents for unwarranted entry into plaintiff’s home. The present version of the Federal Tort Claims Act generally provides a remedy for intentional torts committed by law enforcement officials, see 28 U.S.C. § 2680(h) (1974 amendment to 28 U.S.C. § 2680(h)), but the version in force at the time the Bivens case arose did not. A 42 U.S.C. § 1983 action was also unavailable since section 1983 applies only to state action. The plaintiff did have a state law tort remedy, but the court in Bivens considered it inadequate to vindicate plaintiff’s federal rights, see 403 U.S. at 394-95, 91 S.Ct. at 2003-04.


. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., which forbids sex discrimination in employment and provides for the remedy of back pay, id at § 2000e-5(g), does not apply to Congress, see Davis v. Passman, supra, 442 U.S. at 247, 99 S.Ct. 2278.


. A plaintiff seeking damages from local government officials will likely want to sue the governmental body as well, to ensure a financially responsible defendant, to enhance jury sympathy, and for other reasons. Note, Damage Remedies Against Municipalities for Constitutional Violations, 89 Harv.L.Rev. 922, 926-27 (1976). Yet a local governmental body is directly liable under 42 U.S.C. § 1983 only for unconstitutional action “officially adopted and promulgated by that body’s officers.” Monell v. Department of Social Services, 436 U.S. 658, 690, 98 S.Ct. 2018, 2036, 56 L.Ed.2d 611 (1978). Consequently, in cases where the local government is not subject to suit under section 1983, plaintiffs have argued that a direct cause of action for damages is authorized by the Constitution itself.


. In Owen v. City of Independence, Missouri, 560 F.2d 925, 931-34 (8th Cir. 1977), vacated and remanded, 438 U.S. 902, 98 S.Ct. 3118, 57 L.Ed.2d 1145 (1978), where a discharged city employee alleged he had been injured by unconstitutional action which amounted to official policy, we surveyed conflicting case law relating to the effectiveness of a 42 U.S.C. .§ 1983 damage suit against individual municipal employees. We then held that the employee had an implied cause of action under the Fourteenth Amendment against the city for equitable relief, including back pay. Doubt concerning the adequacy of an alternative federal remedy in Owen was removed, however, by Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), in which the Supreme Court reinterpreted section 1983 to permit direct suit against municipalities for officially approved unconstitutional conduct, see note 11 supra. Reconsidering Owen in light of Monell, we reasoned:
A post-Monell interpretation of section 1983 permits Owen to sue the City of Independence directly and, therefore, we find it unnecessary to rely on the Bivens doctrine as we did in our previous opinion. By enacting section 1983, Congress has provided an appropriate and exclusive remedy for constitutional violations committed by municipalities. Consequently, no reason exists to imply a direct cause of action under the fourteenth amendment.
Owen v. City of Independence, Missouri, 589 F.2d 335, 337 (8th Cir. 1978), rev’d on other grounds, - U.S. -, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980). Accord Turpin v. Mailet, 591 F.2d 426, 427 (2d Cir. 1979) (en banc).
Thus, while this circuit may differ with others concerning whether a section 1983 damage action against individual municipal officials is an adequate alternative to an action directly against the municipality, we adhere to the widely held view that a Bivens analysis is obviated once an adequate federal remedy is shown to exist.


. Several of these cases involved claims of intentional torts by federal law enforcement officials that arose before March 16, 1974, when these torts became actionable under the Federal Tort Claims Act, see note 9 supra.


. Of course, further proceedings might reveal that the allegation of a coerced resignation is frivolous. For present purposes, however, we are bound to take it as true.


. A dismissed employee might be reluctant to rely solely on a constitutionally based judicial remedy because (1) he would have to show his dismissal was unjustified, whereas his governmental employer in a civil service proceeding would have the burden of showing that the dismissal was for cause; and (2) he might be unable to secure reinstatement if he sought to avoid an exhaustion-of-administrative-remedies requirement by suing his supervisors as individuals only.


. We have examined Carlson v. Green, - U.S.-, 100 S.Ct. 1468, 64 L.Ed.2d 15 (1980), and find it consistent with our result.


. The Supreme Court seems to have rejected the view that a public employee dismissed without benefit of procedural due process is *358necessarily prejudiced and therefore entitled to damages in the nature of back pay. Carey v. Piphus, 435 U.S. 247, 260 n.15, 98 S.Ct. 1042, 1050 n.15, 55 L.Ed.2d 252 (1978). The district court can award damages in the nature of back pay, then, only if persuaded that Bishop would have prevailed had he received any hearing to which he was entitled.


. The district court’s rationale may be akin to an argument that the creation of civil service remedies somehow preempted any state law claim in relation to termination of federal pub-lie employment. Defendants make no such argument here, however, and we do not explore it.